Order, Supreme Court, New York County (Diane Lebedeff, J.), entered March 8, 1989, which adopted the report of the Special Master and denied defendant’s motion for a change of venue from New York County to Westchester County, unanimously affirmed, without costs.
Upon examination of this record, we conclude that the IAS court did not abuse its discretion in denying defendant’s motion for a change of venue (see, Wecht v Glen Distribs. Co., 112 AD2d 891, 892) and that defendant has failed to make proper and timely application for such relief as a matter of right. (See, CPLR 510 [1]; 511 [b].) Concur—Murphy, P. J., Ross, Milonas, Kassal and Rubin, JJ.